Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Bruno, J.), dated December 12, 2003, which denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered February 24, 1998.
Ordered that the order is affirmed.
Contrary to the defendant’s contentions, he was afforded meaningful representation at trial under both the Federal and State constitutions (see US Const Amend VI; NY Const, art I, *593§ 6; Strickland v Washington, 466 US 668 [1984]; People v Caban, 5 NY3d 143 [2005]; People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]; People v Harris, 211 AD2d 685 [1995]; People v Flores, 160 AD2d 1020 [1990]). Krausman, J.P., Mastro, Fisher and Covello, JJ., concur.